Citation Nr: 0731953	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension, 
claimed as due to asthma.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDING OF FACT

The claimed asthma, hypertension, and diabetes mellitus are 
not demonstrated to be etiologically related to active 
service; clinical evidence does not document manifestation of 
hypertension or diabetes mellitus within one year after 
discharge. 


CONCLUSION OF LAW

The criteria for service connection for asthma, hypertension, 
and diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service 
connection, in general, requires medical evidence of 
manifestation of the disability claimed and medical evidence 
or clinical opinion of a link between active duty and the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.303; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  Additionally, service 
connection may be granted for certain chronic diseases with 
clinical evidence of manifestation to a minimum compensable 
degree of 10 percent within one year after discharge from 
active service.  The category of such diseases includes 
cardiovascular-renal diseases (including hypertension) and 
diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309(a) (2007).    

The veteran asserts his belief that he had asthma and 
diabetes symptoms during active service.  He does not so 
assert with respect to claimed hypertension.  However, his 
claim as to hypertension and diabetes includes an assertion 
that both are manifestations of what he believes was asthma 
in service.  The veteran does not assert active duty in the 
Republic of Vietnam, and the National Personnel Records 
Center determined that he did not serve in Vietnam.    

Service medical records seem to be consistent with the 
veteran's belief that he had asthma symptoms during service 
to the extent that those records document complaints of 
wheezing.  The veteran was treated for what was then 
characterized as "acute, chronic" asthma, and as well, for 
viral upper respiratory infection, as evident in 1974 and 
1975 service medical records.  The February 1977 separation 
medical examination report and November 1978 periodic medical 
examination report document no residuals of what was 
characterized as asthma a few years before then, or residuals 
of any respiratory problem reported in service.  The service 
medical records reflect no diagnosis of either hypertension 
or diabetes, and no clinical findings later attributed to 
diabetes or hypertension.    

Post-service medical history includes reported diagnosis of 
diabetes while the veteran was in his late 40s.  Also, the 
veteran sought service connection for asthma in 1977, and 
underwent a VA medical examination in August 1977, at which 
time a clinician concluded that there is no evidence of 
asthma.  An August 1977 chest X-ray yielded negative 
findings.  Based on those negative findings, the claim was 
denied in November 1977.  (The Board found new and material 
evidence to reopen that claim.  See January 2006 decision.)  
VA and private clinical records dated in and after 2000 
reflect treatment for recurrent asthma symptoms, diabetes, 
and hypertension.

Importantly, in 2006, the veteran underwent three VA 
compensation and pension medical examinations in connection 
with this appeal and the results of those examinations do not 
favor service connection.  First, with respect to asthma, the 
examiner noted the veteran's reported history of smoking 
("for several years") until six years before the 
examination, the veteran's belief that his episodes of 
wheezing and shortness of breath are indicative of asthma, 
and the reported use of albuterol (daily) and Serevent 
inhalers.  Also noted was current X-ray evidence of 
emphysema.  The examiner then diagnosed the veteran with 
"chronic destructive pulmonary disease" treated with daily 
albuterol inhaler and which is more likely than not due to 
history of cigarette smoking.  She added that the X-ray 
results show evidence of chronic obstructive pulmonary 
disease.  

Further on claimed asthma, the examiner said: 

"All that wheezes is not asthma" is a reminder to 
medical care personnel that wheezing is not a 
symptom specific to asthma.  Because I located only 
one episode of wheezing in [the veteran's] service 
medical records and because I located no daily 
treatment for asthma in his service medical 
records, I find this single episode of wheezing 
insufficient to diagnose true asthma during his 
service.  

The examiner also noted that the veteran's treatment with 
inhalers began after years of cigarette smoking, noting that 
wheezing is a symptom of chronic obstructive pulmonary 
disease.  She concluded that the veteran's wheezing is more 
likely than not the result of cigarette smoking, and that it 
is not at least as likely as not that the veteran had chronic 
obstructive pulmonary disease during his active military 
service.  There is no clinical opinion contrary to the VA 
examiner's opinion.

The Board is aware that, at the examination, the veteran 
reported his smoking history lasted only "several" years.  
The Board has considered whether that history is consistent 
with the record.  The Board does not find clinical evidence 
definitive on the issue of when the veteran began smoking or 
how long he smoked before quitting, reportedly, some six 
years before the VA examination.  However, the examiner has 
considered the record, including service medical records, and 
essentially concluded that, in her professional opinion, the 
complaints documented during active duty did not support an 
asthma diagnosis, and that what the veteran actually has now 
is obstructive lung disease, which was not present during 
service.  Under the circumstances of this case, the Board 
defers to that professional opinion, and concludes that there 
is no basis for further clinical opinion in this regard.  The 
VA examiner's opinion is not inconsistent with the evidence 
of record, or otherwise unreliable.  On this point, it is 
noted that neither veteran, nor his representative, has 
challenged as inaccurate or incomplete any aspect of the VA 
examination report, including relevant history the examiner 
noted therein.     
 
With respect to hypertension, the VA examiner noted various 
blood pressure readings documented in the clinical records, 
including a reading noted in the service medical records.  
She concluded that the service medical records reflect no 
abnormal blood pressure readings or hypertension and that it 
is not at least as likely as not that the veteran's essential 
hypertension is related to active service.  The veteran has 
not proffered evidence to the contrary.  There is no clinical 
evidence of a hypertension diagnosis within the presumptive 
service connection period.     

Finally, with respect to diabetes mellitus, the examiner said 
that she found "no documentation" that the veteran had 
diabetes during active service.  She then concluded that it 
is not at least as likely as not that the veteran's diabetes 
was incurred in active service.  As with asthma and 
hypertension, the clinical records in the claims file are not 
inconsistent with the examiner's unfavorable opinion as to 
diabetes and remains unchallenged.  There is no clinical 
evidence of diabetes within the presumptive service 
connection period.      

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for asthma, hypertension, and diabetes mellitus.  There is no 
reasonable doubt for resolution.  38 C.F.R. § 3.102 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In October 2002, before issuing the rating decision that is 
the subject of this appeal, VA notified the veteran of his 
and VA's respective claim development responsibilities and 
what evidence must be submitted to result in service 
connection.  The October 2002 letter explained that the basic 
requirements for service connection are evidence of injury or 
disease that began in or was made worse in service; current 
disability; and relationship between the two.  It also 
discussed presumptive service connection for certain chronic 
diseases.  The veteran was advised that pertinent evidence 
may be in the form of his or other individuals' lay 
statements concerning the claimed disabilities.  He was 
further advised that, if he identifies the sources of 
evidence pertinent to those requirements, then VA would 
assist him in securing the missing evidence from those 
sources.  Also, in November 2002, VA sent the veteran another 
letter which, although it discussed the asthma claim but not 
the hypertension or diabetes claims, was sent before the 
rating decision on appeal and did discuss, again, the 
evidentiary requirements for service connection.  The veteran 
was informed, again, that he may inform VA about the 
custodians or sources of evidence he believes might be 
pertinent to his claim.   

VA did not send notice that literally complies with the 
"fourth element" notice requirement or notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
before issuing the rating decision on appeal.  VA sent 
additional notices in 2003, 2006, and 2007, which reinforced 
prior notice of service connection requirements and the 
veteran's and VA's claim development responsibilities.  The 
Dingess/Hartman notice was provided via a March 2007 letter 
and along with the second Supplemental Statement of the Case 
sent in June 2007.  The "fourth element" notice was 
included in the February 2006 letter.      

The Board finds no material prejudice based on provision of 
the "fourth element" and Dingess/Hartman notices during the 
appeal period.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).  As 
stated, the veteran was provided multiple notices before and 
after the January 2003 rating decision.  He was told many 
times that VA would assist him in securing evidence that 
pertains to the service connection criteria.  The Board 
reviewed the claim in February 2007, to ensure that complete 
VA clinical records are associated with the claims file.  The 
Board's prior remand directives have been complied with, and, 
despite multiple notices, the veteran has not identified 
sources of missing evidence concerning his asthma, 
hypertension, and diabetes that he desires VA to consider 
before readjudicating his appeal.  In August 2007, the 
veteran's representative stated that the claims file has been 
reviewed and that the case "is ready" for certification to 
the Board.  The most recent communication from the veteran, 
in the form of argument from his representative dated in 
September 2007, does not indicate any basis for deferment of 
a decision pending further evidentiary development or 
specific argument concerning a notice defect.  Under the 
circumstances, the Board finds no prejudice occurred due to 
timing of notice of certain requisite elements.         
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service verification and medical 
records, and as well, private and VA clinical records and 
medical examination reports, and the veteran's lay statements 
and hearing testimony.  Despite appropriate notice as 
discussed above, the veteran has not identified sources of 
additional, pertinent evidence that is missing from the 
record.  Based on the foregoing, the Board concludes that 
VA's duty to assist was met.  It is not precluded from 
deciding this case based on the evidence of record.    


ORDER

Service connection for asthma, hypertension, and diabetes 
mellitus is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


